Citation Nr: 0411981	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services received at Citizens Medical Center (CMC), 
Victoria, Texas, on August 29, 2001, for scheduled 
arthroscopy, left knee.  

[The issue of entitlement to a rating in excess of 20 percent 
for a left knee chondromalacia is the subject of a separate 
Board Decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 2001 to August 2001.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 
determination by Department of Veterans Affairs (VA) Medical 
Center (MC) in San Antonio, Texas, which is the agency of 
original jurisdiction (AOJ).  

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA)  became law.  Regulations implementing the VCAA 
have also been published.  It appears that the notice 
provisions of the VCAA (but not the duty to assist provisions 
of 38 C.F.R. § 3.159 - which apply only to 38 C.F.R. Part 3 -  
apply in the instant case).  The appellant here has not 
received notice of the VCAA as it specifically applies to her 
request for reimbursement.  Under Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (DAV), the Board may not provide notice on its 
own.   

Additionally, there is no indication that the appellant has 
been advised of  38 U.S.C.A. § 1725, or that the provisions 
therein have been considered.  

Accordingly, the case is REMANDED to the AOJ for the 
following:

1.  The AOJ must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any applicable legal 
precedent.  The veteran should be advised 
of the provisions of 38 U.S.C.A. § 1725 
(with an explanation as to why they do, 
or do not, apply).  She and her 
representative should be given the 
opportunity to respond.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure due process, and to 
satisfy the mandates of the Federal Circuit in the above-
cited decision.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


